Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-21 are allowed over the prior art of record.

The following is an examiner’s statement of reasons for allowance:
As per the independent claims, the claim limitations toward obtain information regarding a user activity corresponding to the motion information, identify a location corresponding directly to the motion information of the wearable device based on the information regarding the user activity corresponding to the motion information, identify, from among a plurality of Internet of Things (IoT) devices by comparing a signal strength of each of the plurality of IoT devices to the wearable device, an IoT device located within a preset distance from the identified location, store location information indicating that the identified IoT device is located in the identified location, and based on receiving a control signal for controlling one of the plurality of IoT devices located in the identified location through the communicator, control the identified IoT device located in the identified location based on the location information.  Examples of prior art of record, Yu et al (20180249435) teaches controlling the IoT device located in the specific location based on the location information (as, an example, turning the light on in the room, that the user is awakening, and also, when the user is moving out of the bathroom area, the coffee make and TV are automatically turned on based on user’s position/location – para 0033).  Kim (20160070900) teaches detection motion of the smart watch and transmitting the data with the motion to the event detection unit (para 0049).  Jeong (20180285065) teaches controlling the power status of display, as well as other devices/appliances on the IoT network (see para 0047, 0048).  Lastly, examiner notes the old and well know Bluetooth technology, that has a mode of constantly scanning nearby devices and attempting to connect to a closest device that can also be cross-correlated with a list of acceptable devices.  However, none of the prior art of record explicitly teaches the correlation of a distance measure between the device and the appliances along with the desired user status flags of the appliance devices as well.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
    
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Opsasnick, telephone number (571)272-7623, who is available Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Richemond Dorvil, can be reached at (571)272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Michael N Opsasnick/Primary Examiner, Art Unit 2658                                                                                                                                                                                                        04/30/2022